IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-94,041-01


                         EX PARTE JOSE D. GONZALEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. 1191091-A
                         TH
               IN THE 208 DISTRICT COURT FROM HARRIS COUNTY


       Per curiam. YEARY , J. filed a dissenting opinion.

                                          OPINION

       Applicant was convicted of improper photography and sentenced to three hundred and sixty-

four days’ imprisonment in this cause. He filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07. He did not appeal the conviction.

       Applicant alleges that he is actually innocent and that he is entitled to relief because the

statute under which he was convicted was later found to be unconstitutional. Applicant is not

actually innocent, but is entitled to relief. This Court, in Ex parte Thompson, held unconstitutional

the improper photography statute for which Applicant was convicted. Ex parte Thompson, 442
                                                                                                   2

S.W.3d 325 (Tex. Crim. App. 2014). Applicant filed this habeas application in part based on the

Thompson decision and asks that his conviction be set aside.

       Relief is granted. The judgment in count one of Cause No. 1191091 in the 208th District

Court of Harris County is set aside and Applicant is remanded to the custody of the Sheriff of Harris

County to answer the charges as set out in the indictment so that the indictment may be dismissed

in accordance with this Court’s opinion in Ex parte Thompson. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.



Delivered: October 19, 2022
Do not publish